EXHIBIT 10.1 EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (this “Agreement”) is made and entered into as of September 30, 2011 (the “Effective Date”), by and between Multimedia Games Holding Company, Inc., a Texas corporation (together with its subsidiaries, the “Company”), and Jerome R. Smith, an individual (“Executive”). RECITALS WHEREAS, the Company desires to employ Executive and Executive desires to become employed by the Company; and WHEREAS, the Company and Executive have determined that it is in their respective best interests to enter into this Agreement to govern the employment relationship on the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants and promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. EMPLOYMENT TERMS AND DUTIES 1.1Employment.The Company hereby employs Executive, and Executive hereby accepts employment by the Company, upon the terms and conditions set forth in this Agreement. 1.2Duties.Executive shall serve as Senior Vice President, General Counsel, Chief Compliance Officer, and Corporate Secretary and shall report directly to the Company’s Chief Executive Officer.Executive shall have the authority, and perform the duties customarily associated with his titles and offices together with such additional duties as may from time to time be assigned by the Company’s Chief Executive Officer.During the term of Executive’s employment hereunder, Executive shall devote his full working time and efforts to the performance of his duties and the furtherance of the interests of the Company and its affiliates and subsidiaries and shall not be otherwise employed or engaged, except that Executive may complete certain (non-competitive) legal services or projects on which he was working for certain third parties as of the Effective Date, but all of such work shall be completed no later than October 9, 2011, and shall in no event interfere with Executive’s work under this Agreement.Executive’s titles shall become effective as of October 7, 2011. 1.3Term.Subject to the provisions of Section1.6 below, the term of employment of Executive under this Agreement shall commence on October 3, 2011 (the “Start Date”) and shall continue until terminated by either party (the “Employment Term”).Upon termination of this Agreement, this Agreement shall expire and have no further effect, except as otherwise provided in Section5.5 below. 1.4Compensation and Benefits. 1.4.1Base Salary.In consideration of the services rendered to the Company hereunder by Executive and Executive’s covenants hereunder and in the Company’s Proprietary Information and Inventions Assignment Agreement attached hereto as ExhibitA (the “Proprietary Agreement”), during the Employment Term, the Company shall pay Executive a salary at the annual rate of $260,000.00 (the “Base Salary”), less statutory and other authorized deductions and withholdings, payable in accordance with the Company’s regular payroll practices.The Chief Executive Officer will review the Base Salary annually. 1.4.2Bonuses.Executive shall be entitled to receive annual bonus equal to 60% of Executive’s then current Base Salary (the “Target Bonus”) based upon achievement of bonus plan performance targets then in effect as approved by the Chief Executive Officer, which bonus may be as much as 100% of Executive’s then current Base Salary for overachievement against said targets, as determined by the Chief Executive Officer or the Board of Directors.The Target Bonus shall be less statutory and other authorized deductions and withholdings and payable at the times when other management bonuses are paid; provided, however, that the Target Bonus shall be paid before the later of:(i)the 15th day of the third calendar month following the calendar year that the Target Bonus is earned; or (ii)the 15th day of the third calendar month following the end of the fiscal year of the Company that the Target Bonus is earned. 1.4.3Benefits Package; Vacation; Business Expenses.As an employee of the Company, Executive will be eligible to enroll in the Company’s benefit programs (including short and long term disability plans and reasonable Directors’ and Officers’ coverage) as they are established from time to time for senior-level executive employees.Executive shall be eligible for Company holidays and paid vacation as set forth in the Company’s then current policies for senior-level executive employees.The Company shall reimburse Executive for ordinary and necessary business expenses incurred by Executive in the performance of his duties hereunder during the term of his employment and in accordance with the Company’s business expense reimbursement policy.For purposes of compliance with Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury Regulations thereunder (collectively, “Section 409A”), to the extent applicable, reimbursements of expenses to Executive shall in all events, including those reimbursements and payments made pursuant to Section 1.4.4 below, (i)be paid no later than the last day of the calendar year following the calendar year in which the expense was incurred, (ii)not affect or be affected by the amount of expenses for which Executive is eligible for reimbursement in any other calendar year, and (iii)not be subject to liquidation or exchange for another benefit. 1.4.4Temporary Commuting; Relocation Expenses. For six (6) months following the Effective Date of this Agreement, Executive may commute to Austin, Texas.During such time, the Company will reimburse Executive for the reasonable costs of an apartment in Austin, Texas, not to exceed $2,500 per month for such six (6) month period.Executive shall only be reimbursed for temporary housing upon receipt from Executive of supporting receipts in accordance with the Company’s reimbursement policies.In addition, within ten (10) days of the Start Date, the Company will pay to Executive $100,000, gross, which is intended to offset those expenses related to Executive’s move to Austin, Texas and the sale of his current home (the “Relocation Bonus”). Executive hereby agrees that if Voluntary Termination (as defined in Section 1.6.2) occurs within one (1) year of the Start Date, Executive shall repay the Company a pro rata share of the Relocation Bonus.Repayment of the pro rata Relocation Bonus shall be determined by multiplying the Relocation Bonus by a fraction, the numerator of which is the number of days in the year remaining after the Termination Date and the denominator of which is the total number of days in the year.
